Bergan, J. (dissenting).
Even if we might think the failure to serve the bill of particulars was quite unwarranted and we be firmly of opinion that it was inexcusable, the discretionary decision at Special Term to excuse the delay and relieve plaintiff from the order of preclusion ought to be affirmed. An Appellate Division has a responsibility to lay down the general procedural policies of the department; but it cannot effectively, or even usefully, manage the details of practice coming before the Special Term, and especially it cannot exercise a detailed discretion in those matters. We have not in the past laid down a strict policy on preclusion orders, which the Bar takes in many instances according to its convenience; and until we announce such a policy we ought to allow the Special Term to use its own sound discretion about when a failure to comply may be relieved. I would affirm the order.
Foster, P. J., Coon and Halpern, JJ., concur with Zeller, J.; Bergan, J., dissents, in a memorandum.
Order reversed, without costs, and motion denied.